Case 1:18-cv-00423-LO-IDD Document 138 Filed 05/03/19 Page 1 of 1 PageID# 5189


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


LEAGUE OF UNITED LATIN
AMERICAN CITIZENS et aL,

                         Plaintiffs,

V.                                                Civil Action No. l:18-cv-00423(LO/IDD)

PUB.INTEREST FOUND.,el aL,

                         Defendants.



                                             ORDER


        FOR REASONS stated from the bench and in accord with specific rulings and

 instructions thereto, it is hereby

         ORDERED that Defendants' Motion to Compel [Dkt. No. 128] is CONTINUED TO

 MAY 10, 2019. By no later than 12 p.m. on May 7, 2019, Plaintiffs shall supplement their
 privilege log with more specific and additional information of why they believe the entries
 amount to attorney work product, including answers to discussions that are not attorney opinion
 or strategy. The parties shall then meet and confer on May 9, 2019, to resolve any and all
 disputes pertaining to this Motion. By 5 p.m. on May 9, 2019, the parties shall file a notice with
 the Court indicating whether any disputes remain. If so, the Court will reconvene this Motion on
 May 10, 2019, at 10 a.m.

         The Clerk is directed to forward copies of this Order to all counsel of record.

         ENTERED this 3'"'^ day of May 2019.



                                                                       /s/
                                                       Ivan D. Davis
                                                       United States Magistrate Judge
  Alexandria, Virginia
